Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Grabelsky on 06/17/2022.
The Specification have been amended as shown in the attached document “OA Appendix".
REMARKS
Do not enter the annotated preliminary amendment to the specification because Applicant's specification do not contain page 32 but only 28 pages. Thus, the amendment related to deleting a line on page 32 is incorrect. Applicant has submitted a corrected version of the amendment to the specification which is being entered via Examiner's Amendment. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 1, 3, 12, 13, 15 and 16, the prior art reference Wu et. al US 20190069247 A1 discloses that the relay UE transmits request information including the ID of the remote UE and link information to the base station when the relay UE receives the request information from the remote UE. Kaur et. al US 10531365 B2 disclose that the secondary relay discovery request message may include a ProSe WTRU ID, which is a link layer identifier that is used to identify the requesting remote WTRU for direct communication. Bharghava et. al US 20160337971 A1 discloses a wireless device (e.g., cellular telephone) is able to communicate with a base station in a cell of the cellular network over a non-cellular interface via another wireless device in a cell through the use of multi-hopping. However, none of the aforementioned prior-arts disclose the relay request comprising one or more first link identifiers identifying one or more links, at least one of said the one or more links linking a further device with a network node via said the client device.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472